DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 10/28/2021 has been considered.
Drawings
The drawings filed on 10/28/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 10/28/2021 are acceptable.
Claim 2 is objected to because of the following informalities:  “a second dielectric layer on the redistribution layer and on the second dielectric layer”.  How can the claimed second dielectric layer be on itself? Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 9,123,543) in view of Andrews, JR. et al. (US 2008/0315407).

    PNG
    media_image1.png
    240
    440
    media_image1.png
    Greyscale

Regarding claim 1, Jin discloses:
A device, comprising: 
a semiconductor die (110, column 3 line 24) including a first surface (111), a second surface (112) opposite to the first surface, a first sidewall surface transverse to the first and second surfaces; and 
a contact pad (113, column 3 line 33) exposed from the first surface; 
a first dielectric layer (114, column 3 line 31) on the contact pad (113) and extending from the contact pad (113) to the first sidewall surface, the first dielectric layer including a second sidewall surface coplanar with the first sidewall surface; 
a second dielectric layer (120, column 3 line 41) on the contact pad (113) and extending from the contact pad to the first and second sidewall surfaces, the second dielectric layer (120) having a third sidewall surface coplanar with the first and second sidewall surfaces, the second dielectric layer having a surface facing away from the semiconductor die; and 
a redistribution layer (130, column 3 line 25) on the contact pad (130).
Jin does not disclose “a mold protection layer on and covering the first, second, and third sidewall surfaces, the mold protection layer having an end surface facing away from the semiconductor die and a fourth sidewall surface transverse to the end surface of the mold protection layer, and a redistribution layer on the contact pad and extending from the contact pad to the mold protection layer, the redistribution layer covering the surface of the dielectric layer, the end surface of the mold protection layer, and the sidewall surface of the mold protection layer”.  

    PNG
    media_image2.png
    458
    667
    media_image2.png
    Greyscale

In a similar device, however Andrews discloses a device, comprising a semiconductor die (150) including a first surface (including active area 156, ¶0057), a second surface opposite to the first surface, a first sidewall surface (154, ¶0057) transverse to the first and second surfaces and a contact pad  (16) exposed from the first surface, a first dielectric layer (152, ¶0057) on the contact pad (16) and extending from the contact pad to the first sidewall surface (154), a mold protection layer (portion 177 of element 172, figure 17, ¶0061) on and covering what would be the first, second, and third sidewall surfaces of Jin, the mold protection layer having an end surface facing away from the semiconductor die and a fourth sidewall surface (177, figure 17) transverse to the end surface of the mold protection layer and a redistribution layer (172, 176, ¶0061) on the contact pad (16) and extending from the contact pad to the mold protection layer (177), the redistribution layer covering the surface of the dielectric layer (152), the end surface of the mold protection layer (177), and the sidewall surface of the mold protection layer.
Andrews discloses that a structure as taught provides for die-to-die interconnections at a sidewall (¶0046).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Jin, including providing a mold protection layer on and covering the first, second, and third sidewall surfaces, the mold protection layer having an end surface facing away from the semiconductor die and a fourth sidewall surface transverse to the end surface of the mold protection layer, and a redistribution layer on the contact pad and extending from the contact pad to the mold protection layer, the redistribution layer covering the surface of the dielectric layer, the end surface of the mold protection layer, and the sidewall surface of the mold protection layer, in order to provide die-to-die interconnections as taught by Andrews.
Regarding claim 7, the modification of  Andrews further discloses:
wherein the redistribution layer (172) is spaced apart from the first sidewall surface, the second sidewall surface, and the third sidewall surface by the mold protection layer (177).
Allowable Subject Matter
Claims 2-6 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art does not disclose “a second dielectric layer on the redistribution layer and on the second dielectric layer, the second dielectric layer overlapping the contact pad and the first dielectric layer”.
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art does not disclose “ the first dielectric layer extending from the contact pad to the second surface of the semiconductor die; a redistribution layer on the first and second surfaces of the semiconductor die, the redistribution layer being on the first dielectric layer and on the contact pad” and  “the conductive structure extends through the second dielectric layer to the redistribution layer, and the conductive structure is on the redistribution layer and the second dielectric layer” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “a first lip portion extending outward from the first sidewall, the first lip portion being at the first sidewall and the first sidewall extends from the first lip portion to the first surface” and ” a second portion overlapping the first, second, and third sidewalls and extending to the first lip portion, the second portion extending in a second direction transverse to the first direction, the first surface, and the second surface” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899